833 F.2d 1012
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William HUGHES, Plaintiff-Appellant,v.Edward GRANT and City of Jackson, Defendants-Appellees.
No. 87-1377.
United States Court of Appeals, Sixth Circuit.
Nov. 6, 1987.

1
Before ENGEL and CORNELIA G. KENNEDY, Circuit Judges, and POTTER,* District Judge.

ORDER

2
This pro se Michigan prisoner appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 civil rights action.  Upon consideration of the record and brief submitted, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Upon review, we affirm the dismissal as to the City of Jackson for reasons other than those stated by the district court.    Russ Kwik Car Wash, Inc. v. Marathon Petroleum Co., 772 F.2d 214 (6th Cir.1985).  Although the district court correctly analyzed that claim, the action should have been dismissed without addressing the merits because final disposition of that claim could imply the illegality of plaintiff's state conviction.    See Hadley v. Werner, 753 F.2d 514 (6th Cir.1985) (per curiam).  Because it appears however that under no circumstances could defendant Grant be deprived of his right to absolute prosecutorial immunity, we see no bar in Hadley to the dismissal of Hughes' complaint against Grant at this time and with full prejudice.


4
Accordingly the judgment of the district court is AFFIRMED WITH PREJUDICE AS TO DEFENDANT GRANT but, under the doctrine enunciated in Hadley, WITHOUT PREJUDICE to plaintiff's right to refile suit against the City of Jackson if and when he successfully obtains a writ of habeas corpus under 28 U.S.C. Sec. 2254.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable John W. Potter, United States District Judge for the Northern District of Ohio, sitting by designation